Citation Nr: 1412501	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  11-30 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The Veteran had active military service from June 1967 to January 1971.

This appeals stems from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran appeared before the undersigned for a personal hearing at the RO in March 2012.  A transcript is of record.  At the conclusion of his personal hearing the Veteran provided additional evidence along with a waiver of RO consideration.  


FINDING OF FACT

The Veteran's diagnosed bilateral hearing loss and tinnitus are the result of in-service noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1110, 1111, 1112, 1154(b), 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 1154(b), 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

A review of the record shows that the Veteran has been diagnosed as having bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385.  Such was established in a February 2012 report from Mike Ward's Hearing Center.  Left ear hearing loss was also diagnosed on VA examination in January 2011.  Both examination reports also include a diagnosis of tinnitus.  Both examiners attribute the Veteran's hearing loss and tinnitus to his duties as a communications technician, which included exposure to excessive noise from radio and communications equipment.  There is no opinion to the contrary.    

The evidence is at least in equipoise with regard to the cause of the Veteran's current hearing loss and tinnitus being his active duty service.   The evidence as a whole, with application of the benefit-of-the-doubt rule, supports the Veteran's claims for bilateral hearing loss and tinnitus. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).  The claims for service connection for bilateral hearing loss and tinnitus are granted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


